Citation Nr: 1400964	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  10-29 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for anxiety disorder, not otherwise specified with features of post-traumatic stress disorder and generalized anxiety disorder; with associated panic disorder without agoraphobia, social phobia, generalized, and a depressive disorder not otherwise specified.  

2.  Entitlement to service connection for residuals of broken ribs.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1968 to October 1969, preceded by Army National Guard service, including a period of Active Duty for Training (ACDUTRA) from November 1966 to April 1967, as well as an additional period of ACDUTRA in July 1967.  See "Record of Assignments", DA Form 20.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which granted service connection for anxiety disorder, not otherwise specified with features of post-traumatic stress disorder and generalized anxiety disorder; with associated panic disorder without agoraphobia, social phobia, generalized, and a depressive disorder not otherwise specified (hereafter acquired psychiatric disability) and established a 30 percent disability rating effective November 2008.  This July 2009 decision also denied service connection for residuals of broken ribs.  A December 2011 Supplemental Statement of the Case increased the Veteran's disability rating for his acquired psychiatric disability to 50 percent effective November 2008.  

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.
 
The issue of entitlement to service connection for a skin rash has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, on the February 2009 Application for Compensation and/or Pension (VA Form 21-526), the Veteran indicates he was exposed to Agent Orange in Vietnam and has a skin rash.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Increased Rating for an Acquired Psychiatric Disability

The Veteran is currently assigned a 50 percent rating for an acquired psychiatric disability under Diagnostic Codes 9435-9413.  See 38 C.F.R. § 4.130 (2013).  He seeks entitlement to an increased initial rating. 

The Veteran's most recent VA examination in relation to his service-connected acquired psychiatric disability was in October 2011.  The "Appellant's Brief" submitted by the Veteran's representative includes the statement that the Veteran "strongly believes his disability picture has worsened since his last VA examination" in October 2011.  

When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate. See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  As the statement in the "Appellant's Brief" indicates possible increased severity of the Veteran's service-connected acquired psychiatric disability, he should be afforded a new VA examination to address the current severity of this condition.

Service Connection for Residuals of Broken Ribs

The Veteran seeks service connection for residuals of broken ribs.  The Veteran contends that in January 1967, while at MOS school in Ft. Dix, New Jersey, he was given a weekend pass and was involved in a motor vehicle accident where he sustained broken ribs.  He states he was taken to Chelsea Naval Hospital in Massachusetts and remained there for two weeks before going back to finish MOS training.  See Veteran's Statement March 2009.  

A review of the Veteran's personnel records, specifically his "Record of Assignments" on the DA Form 20, lists the Veteran as ordered to 6 months ACDUTRA, with an effective date of November 1966.  The Veteran is listed as attending Advanced Individual Training at Ft. Dix, New Jersey, with an effective date of February 1967.  The Veteran is then listed as released from active duty and reverted to the Army National Guard in April 1967.  On a "Report of Medical History" form dated April 1968, the Veteran noted that he "was in car accident last March", and below, the examiner wrote, "last year in auto accident".  Thus, it refers to a March 1967 accident.  While there is a discrepancy between the month of the motor vehicle accident as reported by the Veteran in April 1968 versus his March 2009 statement, the Veteran was on ACDUTRA in both January and March 1967.  As a result, regardless of whether the alleged motor vehicle accident occurred in January or March of 1967, the Veteran was on ACDTURA at the time and is thus potentially eligible for service connection for injuries sustained during that time period.  See 38 U.S.C.A. § 1110 (West 2012); 38 C.F.R. § 3.6 (2013).      

VA has a duty to assist Veteran's in the claims process.  As part of the duty to assist, the VA must obtain the Veteran's "service medical records and, if the claimant has furnished the Secretary information sufficient to locate such records, other relevant records pertaining to the claimant's active military, naval, or air service that are held or maintained by a governmental entity".  38 U.S.C.A.             § 5103A(c) (1) (A) (West 2012).  The Veteran has stated he was treated at Chelsea Naval Hospital in Massachusetts for two weeks after a motor vehicle accident in early 1967 and thus has furnished sufficient information for VA to locate these records.  No records from the Chelsea Naval Hospital have been associated with the claims file and there is no evidence in the claims file indicating any effort was taken to obtain any such records.  As part of the VA's duty to assist, any records of the Veteran from the Chelsea Naval Hospital in Massachusetts must be obtained.  

In addition, VA is required to seek a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent lay or medical evidence of a current disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the current disability may be associated with the in-service event, injury or disease.  38 C.F.R. § 3.159(c) (4) (2013).  

Here, the Veteran has contended that there are residuals from the broken ribs he contends he suffered while in-service.  The Veteran has provided competent and credible lay testimony of an in-service motor vehicle accident.  The question therefore remains whether the evidence indicates that there may be an association.  Such an indication will be found when there is "medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation."  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran has asserted that he has residuals from the broken ribs he contends he suffered while in-service and his credible lay statements support that a motor vehicle accident did occur while the Veteran was on ACDUTRA.  Thus, the Board finds that the Veteran has met the guidance set forth in McLendon and the Veteran must be afforded an examination, and an opinion must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records pertaining to the Veteran's service-connected acquired psychiatric disability.  The most recent VA examination in October 2011 states that the Veteran was in individual therapy at the Warwick Vet Center.  

In addition, contact the Veteran and afford him an opportunity to identify any additional treatment records that may be available in relation to his service-connected acquired psychiatric disability.  The most recent private treatment records associated with the file are from N.H., LICSW in April 2009.  

2.  Obtain any in-patient service treatment records for the Veteran from the Chelsea Naval Hospital in Massachusetts.  While there is some discrepancy about the exact month of the motor vehicle accident in question, the Veteran's statements suggest it occurred between January to March of 1967 and that he was subsequently hospitalized for two weeks.  As such, any records relating to the Veteran from the Chelsea Naval Hospital in Massachusetts during the time period of January to April 1967 must be obtained.  

3.  After the completion of above, afford the Veteran an appropriate VA examination to determine the current severity of his service-connected acquired psychiatric disability.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.
 
4.  After the completion of paragraphs 1 and 2 above, afford the Veteran an appropriate VA examination to determine the current disability and etiology of any residuals of broken ribs.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any residuals of broken ribs the Veteran may have had their clinical onset during active service or are related to any in-service disease, event, or injury, with a specific emphasis on the alleged motor vehicle accident in early 1967, which the circumstances of the Board finds credible.

The examiner must provide a thorough rationale for his or her conclusion.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefits sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 W § 20.1100(b) (2012).



